Case 1:21-cv-00036-JPJ-PMS Document 4 Filed 08/26/21 Page 1 of 1 Pageid#: 10




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION

ROBERT FRANKLIN LESTER,                      )
                                             )
             Plaintiff,                      )     Case No. 1:21CV00036
                                             )
v.                                           )          ORDER
                                             )
KILOLO KIJAKAZI,                             )     By: James P. Jones
ACTING COMMISSIONER                          )     United States District Judge
OF SOCIAL SECURITY,                          )
                                             )
             Defendant.                      )



      It appearing that no objections have been timely filed to the Report filed August 5,

2021, setting forth the findings and recommendations of the magistrate judge, it is

ORDERED as follows:

      1.     The Report and its findings and recommendations are wholly ACCEPTED

and APPROVED;

      2.     The Motion for Leave to Proceed in Forma Pauperis, ECF No. 1, is DENIED;

and

      3.     The action is DISMISSED without prejudice.


                                                 ENTER: August 26, 2021

                                                 /s/ JAMES P. JONES
                                                 United States District Judge
